Citation Nr: 1215968	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a compound fracture of the left lower tibia and bone infection.

2.  Entitlement to service connection for schizophrenia, to include as secondary to residuals of a compound fracture of the left lower tibia and bone infection.

3.  Entitlement to service connection for depression with psychotic features, to include as secondary to residuals of a compound fracture of the left lower tibia and bone infection.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1975.

This matter comes before the Board of Veterans Affairs (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran is further action is required.  


REMAND

Reason for Remand:  To provide the Veteran procedural due process and a clarifying medical opinion

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A May 2009 SHARE print screen indicates that the Veteran receives Social Security Disability (SSA) benefits with a disability onset of September 12, 2005.  It is not entirely clear from the evidence of record whether the Veteran receives SSA benefits as a result of the residuals to his tibia fracture.  However, this disability onset date appears to be the date that the Veteran initially fractured his left tibia and sought private treatment from Research Medical Center in Kansas City, Missouri.  Specifically, in a September 15, 2005 VA treatment note, the Veteran requested to be transferred to the VA after his initial treatment for a grade II, open left distal tibia fracture, to include irrigation and debridement, and application and removal of an external fixator.  The SSA decision and underlying records from SSA are not associated with the claims file.  However, given that the date of disability onset was in September 2005 and that the Veteran sustained a fracture to his left tibia  in September 2005, it appears that these SSA documents are relevant to the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  On remand, the RO should request the medical records and the determination related to the Veteran's SSA benefits.  

Additionally, the Veteran asserts that the Veteran's bone infection was due to negligent VA treatment.  When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

To establish a claim for compensation under 38 U.S.C.A. § 1151, there must be (1) medical evidence of a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) medical evidence of a nexus between the asserted injury or disease and the current disability.  See Jones v. West, 12 Vet. App. 160, 464 (1999).  

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death or disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

As provided above, the record shows that the Veteran sustained a compound fracture of his left lower tibia and was initially treated at Research Medical Center in September 2005.  He reported to the VA Medical Center in Kansas City, Missouri where he was treated on October 6, 2005 for an infected wound and asked to return on October 11, 2005.  The Veteran however did not return for follow-up treatment until November 1, 2005 when he was admitted for a large, deep ulcer on the medial side of his left leg, a visible metal rod in the wound, and edema of the foot.  At that time, VA medical personnel discussed the possibility of a below the knee amputation.  The Veteran opted against amputation and chose instead to treat the infection.

He was subsequently treated at VA for removal of hardware and debridement in November 3, 2005, further debridement in November 7, 2005, debridement and pump placement in November 10, 2005, a skin graft to the area in December 29, 2005, and removal of an external fixator in February 2006.  

Subsequent VA treatment records indicate that the Veteran's wounds heeled.  He was seen by the orthopedic clinic in August 2006 where the Veteran was diagnosed with an infected nonunion of the tibia with a history of osteomyelitis.  It was indicated at that time that the best solution for him would be below the knee amputation which he declined and continued treatment with a boot/brace.  He was seen in December 2007 in the orthopedic clinic where he was given the option to undergo an ankle fusion or below the knee amputation, or to continue with the brace.  He chose the brace and was asked to return within the year.  

A VA medical opinion was obtained in January 2009 where a VA examiner opined that the Veteran's medical care at the VA Medical Center was correct and the osteomyelitis that occurred was secondary to multiple factors, including the Veteran's history of tobacco use and his diabetes mellitus.  The examiner reasoned that smoking and diabetes are known to compromise the circulation to a healing fracture, resulting in poor healing and an increase in infections.  The VA examiner also noted that the Veteran was treated elsewhere before arriving at the VA and had an infected wound when he arrived at the VA indicating that the infection cannot be blamed on his treatment at the VA.  

While the VA examiner provided the opinion that the bone infection was not caused by his VA treatment, the examiner also noted that the Veteran already had an infection upon arriving to the VA.  As such, it is unclear as to whether the Veteran suffered from an additional disability following his VA treatment as defined under 38 C.F.R. § 3.361(b).  On remand, the VA examiner is asked to determine whether the Veteran suffers from an additional disability pursuant to 38 C.F.R. § 3.361(b).  Assuming that additional disability is found, it would be helpful if the VA examiner expressed an opinion as to whether the Veteran's VA medical treatment resulted in his additional disability or whether it was caused by the continuance or natural progression of a disease or injury or the Veteran's failure to follow properly given medical instructions.  Specifically, the examiner is also asked to express an opinion as to whether the medical care performed by VA was careless, negligent, or lacked proper skill.  As such, after the records related to the Veteran's SSA benefits have been associated with the claims file, a VA examiner is asked to review these additional records and provide a clarifying opinion.  

Because the matter must be remanded, the Board takes this opportunity to further develop the record.  The claims file contains VA treatment records from the VA Medical Center in Kansas City, Missouri, which show treatment to June 2008.  The RO should obtain updated VA treatment records from this facility for treatment from June 2008 to the present.  

In light of the decision to remand the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of a fracture to the tibia, the Board finds that the issues of service connection for depression and schizophrenia are inextricably intertwined and determination is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)(noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the VA Medical Center in Kansas City, Missouri, from June 2008 to the present.  

2. VA should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  The Board calls attention to the copy of the SSA Inquiry dated in May 2009 which shows an SSA disability onset date of September 2005. 

3. Then, arrange for the VA examiner who provided the January 2009 VA medical opinion, if available, or a suitable substitute, to review the claims file, to include the newly associated SSA records, and a copy of this Remand and determine whether the Veteran has any additional disabilities due to fault on VA's part in furnishing medical care.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

It should be noted that the Veteran has contended that he sustained residual disabilities of his left tibia fracture as a result of medical treatment furnished at the Kansas City VAMC from October 2005.  The examiner is requested to answer the following questions:

a. Did the Veteran suffer additional disability of the left tibia not of his own willful misconduct, as the result of hospital care, medical or surgical treatment, or examination furnished the Veteran by the Kansas City VAMC from October 2005?

b. If so, has any of the additional disability completely resolved without any further residual disability?  If so, when did they resolve?

c. Was any additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination?

d. Was any additional disability proximately caused by an event not reasonably foreseeable? Was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4. After completing the above, and any other development deemed necessary, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




